        Case 3:18-cv-01865-RS Document 148 Filed 01/04/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorney General
     NOREEN P. SKELLY, SBN 186135
 4   GABRIELLE D. BOUTIN, SBN 267308
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     ANNA T. FERRARI, SBN 261579
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6057
       Fax: (916) 324-8835
 9     E-mail: Noreen.Skelly@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                              IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15

16   STATE OF CALIFORNIA by and through                    3:18-cv-01865
     ATTORNEY GENERAL XAVIER
17   BECERRA; COUNTY OF LOS                                NOTICE OF APPEARANCE
     ANGELES; CITY OF LOS ANGELES;
18   CITY OF FREMONT; CITY OF LONG                         Courtroom: 3
     BEACH; CITY OF OAKLAND; CITY OF                       Judge:     The Honorable Richard G.
19   STOCKTON,                                                        Seeborg
                                                        Trial Date:   January 7, 2019
20                                           Plaintiff, Action Filed: March 26, 2018

21                  v.

22
     WILBUR L. ROSS, JR., in his official
23   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
24   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
25   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
26
                                         Defendants.
27

28
                                                       1
                                                                           Notice of Appearance (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 148 Filed 01/04/19 Page 2 of 3



 1         PLEASE TAKE NOTICE that Deputy Attorney General Noreen P. Skelly hereby makes an

 2   appearance as counsel for plaintiff State of California, by and through Attorney General Xavier

 3   Becerra.

 4         Ms. Skelly is a member of the State Bar of California (SBN 186135) and is admitted to

 5   practice in the Northern District of California. Her contact information is as follows:
           Noreen P. Skelly
 6         Deputy Attorney General
            1300 I Street, Suite 125
 7          P.O. Box 944255
            Sacramento, CA 94244-2550
 8          Telephone: (916) 210-6057
            Fax: (916) 324-8835
 9          E-mail: Noreen.Skelly@doj.ca.gov
10   Dated: January 4, 2019                               Respectfully submitted,
11                                                        XAVIER BECERRA
                                                          Attorney General of California
12                                                        MARK R. BECKINGTON
                                                          Supervising Deputy Attorney General
13

14
                                                          /s/ Noreen P. Skelly
15                                                        NOREEN P. SKELLY
                                                          Deputy Attorney General
16                                                        Attorneys for Plaintiff State of California, by
                                                          and through Attorney General Xavier
17                                                        Becerra
     SA2018100904
18   Ntc of Appearnace Skelly.docx

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                                       Notice of Appearance (3:18-cv-01865)
            Case 3:18-cv-01865-RS Document 148 Filed 01/04/19 Page 3 of 3




                               CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v.            No.    3:18-cv-01865
                Wilbur L. Ross, et al.

I hereby certify that on January 4, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE OF APPEARANCE
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 4, 2019, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                            Signature

SA2018100904
13390234.docx
